Citation Nr: 1514829	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back disability and, if so, whether the claim may be granted.

2.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Kurt Kudialis, Agent


WITNESS AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the RO reopened the Veteran's previously denied claim for service connection for low back disability in May 2010, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.  It is noted there is a VA electronic claims file in addition to the paper claims file in this case and that the documents contained therein are either duplicative or irrelevant to the matters on appeal.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in an unappealed September 1998 rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  A chronic low back disorder is not shown in service and arthritis is not shown within the initial post separation year; the Veteran's current low back disability, diagnosed many years after service discharge, is not etiologically related to service to include the in-service injuries, complaints, and findings.

3.  A chronic right shoulder disorder is not shown in service and arthritis is not shown within the initial post separation year; the Veteran's current right shoulder disability, shown many years after service discharge, is not etiologically related to service to include the in-service injuries, complaints, and findings.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006)

The record reflects that VA sent to the Veteran all required notice in an April 2008 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA afforded the Veteran appropriate VA medical examinations and a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the hearing on appeal essentially complied with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ explained the issues and inquired about evidence that may have been overlooked.  The VLJ elicited testimony that reflects an understanding of the issues on appeal.

Accordingly, the Board will address the merits of the claim.

III.  Petition to Reopen Previously Denied Claim

The Veteran seeks to reopen a claim for service connection for low back disability.  Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for low back disability.  The Veteran's claim was previously denied because evidence had not been presented showing a chronic disability.  This prior evidentiary defect has been cured by recent evidentiary submissions that show chronic disability of the lumbar spine.  Specifically, private and VA treatment records show low back disability since roughly 2006.  Private medical records dated in August 2007 reflect that the Veteran underwent lumbar back surgery and the recent 2014 VA examination reflects that the Veteran has degenerative disc disease of the lumbar spine.  The recent medical evidence is new and material, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

IV.  Claims for Service Connection

The Veteran seeks service connection for low back disability and right shoulder disability.  He avers that his current disabilities arise from in-service injuries to the back and shoulder.

The Veteran filed an original claim for VA benefits in August 1998.  He claimed a low back disability, but did not claim a shoulder disability.  He reported low back treatment beginning 1997.  In an August 1998 rating decision, the St. Petersburg RO denied service connection for low back disability because "no residual or chronic disability" was shown.  In March 2008, the Veteran filed a VA compensation claim for low back and right shoulder disabilities.

In November 2012, the Veteran testified that he injured his shoulder from manual labor and extensive use of the shoulders in the course of his work as a jet mechanic.  See Transcript at 2.  He argued that he has disabilities of the right shoulder and low back due to in-service injuries.  He described back injuries in service to include a March 1993 slip'n fall where he injured his back.  He further described his post service treatment for the back and shoulder.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

Initially, because the Veteran does not assert that his claimed problems are a result of combat, the provisions of 38 U.S.C.A. § 1154(b) are not for application in these matters.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Factual Background

STRs reflect that, in June 1992, the Veteran denied a history of bursitis, arthritis, painful or trick shoulder, and recurrent back pain on his overseas screening examination.  STRs show that the Veteran injured his ankle in September 1992 when he stepped off a ladder.  There were no other complaints or findings at that time.  The Veteran presented in March 1993 with complaint of pain in the mid and lower back with decreased moveability.  He reported that he had slipped on ice and fell flat on his back.  The assessment was muscle spasm/contusion; Motrin and Flexeril were prescribed.  X-ray was normal.  A November 22, 1993 annual exam reflects that the Veteran denied a history of back injury.  In May 1994, the Veteran reported right chest and shoulder pain after bench pressing 390 pounds.  The assessment was strain of the right pectoralis.  Report of medical examination dated in August 1994 reflects normal clinical evaluation of the spine and upper extremities; there was a scar on the left lower back, not considered disabling.  The Veteran denied shoulder and back problems on the history part of that examination.  In October 1995, the Veteran reported right shoulder pain assessed as overuse syndrome.  The Veteran presented on November 10 and 12, 1996 with complaints of pain and spasms in the low back.  He reported that he fell down a ladder hitting his back on the rungs.  There were muscle spasms.  The assessment was mechanical back pain.  Flexeril, Valium, and Motrin were prescribed.  On follow-up on November 14, 1996, the Veteran reported that pain was almost nonexistent.

"Report of Medical Board" dated in March 1998 reflects that the Veteran was diagnosed with rhinitis, asthma and mild hypertension, and that he was referred to a Physical Evaluation Board.  Report of separation examination dated in March 1998 reflects a history of recurrent back pain described as off-and-on, and the Veteran noted a back injury.  He denied shoulder pain and bursitis.  Clinical evaluation of the spine and upper extremities was normal.

Private medical records (Orange Park Medical Center) dated in 2002 reflect left shoulder sprain.

A September 2006 private hospital report (Central Florida Regional Hospital) reflects that the Veteran presented with complaints of injury to the lower back and right upper extremity (shoulder) and left knee.  He reported that the injury occurred just prior to his arrival when he slipped and fell from a standing position and landed on 2 metal rods that were sticking up while at work (train station).  He was uncertain but thought he had lost consciousness.  Objectively, the back was tender with muscle spasms and limited range of motion.  There was tenderness of the right shoulder.  X-rays of the lumbosacral spine and right shoulder were negative.  The impression was "acute back pain; lumbar strain and contusion," along with "Multiple contusions to the head, right shoulder and left thigh."  He was advised to treat with ice and prescribed medication for pain.  He was told to follow-up with worker's compensation doctor in a couple days.  He was not to work the next day.  Follow-up with New Smyrna Orthopedics (Dr. C.K) dated in September 2006 reflects chief complaint as railroad injury.  The impression included lumbosacral strain and right shoulder strain (rotator cuff impingement syndrome).  Right arm MRI dated in October 2006 (Tennessee Imaging) reflects a history of progressive right shoulder pain and decreased range of motion.  The impression was tendinopathy or intrasubstance tear, otherwise rotator cuff was intact without derangement of the right shoulder.  MRI of the lumbar spine dated in November 2006 showed unremarkable lumbar spine without evidence of disc herniation canal stenosis or neural formina narrowing.

A December 2006 private treatment record (Center for Sports Medicine & Orthopaedics) (Dr. J.J.) reflects an impression for low back pain, sprain/pain, and myofascial pain.  The Veteran had presented with complaints of pain in the back, hips, and left lower extremity.  He also reported right shoulder pain.  A February 2007 note reflects follow-up status post shoulder surgery and complaints of intermittent back pain.  The impression was low back pain, sprain/strain, and myofascial pain.  An April 2007 note reflects similarly and the doctor stated "I still think that most of his pain is myofascial."  Return to work was recommended, light duty type work.  The Veteran was followed in May and June 2007 for back complaints.  Dr J.J.'s records show that the Veteran's low back disorder was caused by the Veteran's railroad accident on September 13, 2006.

A December 2006 right shoulder MRI showed a partial tear of the rotator cuff and, in January 2007, right shoulder arthroscopy was performed.

Private treatment records (Chattanooga Bone & Joint Surgeons) dated in December 2006 reflect evaluation for right shoulder pain and noted history of "moving a 60 to 70 pound metal ramp when unfortunately he slipped" with subsequent right shoulder pain.  Injury was described as "as significant, crushing type injury at work where he is now having persistent right shoulder pain."  The Veteran underwent right shoulder surgery in January 2007 with subsequent physical therapy.

A January 2007 doctor's statement (Dr. J.N.) reflects that the Veteran was diagnosed in December 2006 with rotator cuff tendinitis and labral tear treated with surgery in January 2007.

A Workers Compensation Worksheet dated in June 2007 reflects low back pain, moderate to severe degenerative disc disease at L5-S1, and discogenic back pain confirmed by x-ray.
Private medical records dated 2007 and 2008 reflect that the Veteran underwent low back surgery in August 2007, L5-S1 anterior diskectomy, L5-S1 anterior arthrodesis, and L5-S1 application of prosthetic device.  An independent medical examination dated in June 2007 (Dr. R.L.) reflects that the Veteran was employed as an Amtrak inspector, repairing, installing, and inspecting all Amtrak equipment.  He was noted to lift "20 to 100 pounds on a repetitive basis and climbs under trains.  He uses heavy wrenches and tools weighing up to 60 pounds.  He walks on gravel and opens and closes heavy doors."  The Veteran provided a history of work accident where he slipped on oil carrying an 85 pound plate and then fell onto his back with the plate landing on him.  Past medical history included no injury to back or right shoulder.

A private medical opinion (Rothman Institute) (Dr. A.V.) dated December 2007 in connection with the Veteran's workers compensation claim reflects that the Veteran "had no significant back pain up until September 13, 2006 at which time he fell from a standing height, hitting his head and his back.  This resulted in right shoulder pain, left groin pain, and a concussion."  It was noted that he did not respond to nonoperative treatment and underwent lumbar interbody fusion in August 2007.

In March 2008, the Veteran submitted a VA compensation claim for a back and right shoulder condition.  At this time, he noted VA treatment and back surgery in August 2007.

VA treatment records reflect findings that the Veteran has shoulder and low back disorders to include bursitis of the shoulder, lumbago, osteoarthritis of the right shoulder, low back pain.  These records express no opinions as to the etiology of the Veteran's shoulder and back disabilities.  The Veteran reported in February 2006 that he had bilateral shoulder pain.  By history, he had been "pushing against a train (he works for Amtrak).  The train was moving toward him as he was working on it and he sustained injury to shoulders."  He denied any prior injury.

Report of VA examination dated in April 2010 reflects a history of right shoulder pain since 1990s.  The Veteran reported that he had injured his shoulder several times in service while working on jet engines.  The examiner stated that he could not provide a nexus opinion linking the Veteran's condition to service without resort to speculation.  He explained that the STRs showed right shoulder strain from lifting heavy weights in June 1994 and a diagnosis for overuse syndrome of right shoulder in October 1995, but his separation exam in March 1998 showed no shoulder condition and that the Veteran had sustained shoulder injury in September 2006 with subsequent rotator cuff surgery.

A VA Disability Benefits Questionnaire dated in January 2012 reflects that the Veteran was diagnosed with degenerative disc disease of the lumbar spine around June 2007.  The Veteran's medical history was briefly summarized to include in-service complaints and findings, and the Veteran post service work-related injury in 2006.  The examiner opined that the Veteran's low back disability "was less likely than not" caused by in-service injury.  The examiner explained that the Veteran had degenerative disc disease and this is "mainly caused by the effects of aging" of the spine and intervertebral discs.  The examiner indicated that the Veteran's low back disorder could not be linked to his in-service injuries because he had post service injury to the back.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for low back disorder and right shoulder disability.  Neither a chronic low back disorder nor right shoulder disability is shown in service, nor is arthritis shown within the initial post separation year.  The Veteran's current chronic disabilities of the low back and right shoulder were diagnosed many years after service discharge, and these disorders are not etiologically related to service to include the in-service injuries, complaints, and findings as discussed in greater detail below.

Low Back Disability

The Board acknowledges that the Veteran's STRs document complaints and findings pertaining to problems with the low back.  STRs show findings for muscle spasm/contusion in March 1993 after the Veteran slipped on ice and fell on his back; and STRs show findings for mechanical low back pain after the Veteran fell down a ladder hitting his back on the rungs.  Notwithstanding, the Board finds that a chronic back disorder was not incurred in service in view of the following:  (1) X-ray findings following the 1993 injury were normal; (2) the Veteran denied back problems on examination in August 1994 and clinical evaluation of the spine was normal; (3) STRs show no documented back problems or follow-up after the 1993 injury and before 1996 incident, nor any documented complaints or follow-up after the 1996 injury and prior to the Veteran's discharge in 1998; (4) report of separation examination dated in March 1998 reflects a history of off-and-on pain but normal clinical evaluation; and (5) the absence of any documented underlying back pathology until after the Veteran's work-related back injury in September 2006.  It is noted that pain without underlying pathology is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The above, coupled with the many years intervening service and the first documented findings for abnormal pathology of the low back weigh against a finding that the Veteran sustained a chronic low back disorder in service.  The Board finds that, while the Veteran sustained back injuries and received treatment for back symptoms in service, the conditions diagnosed during service appear to have been acute and transitory, and responded to treatment.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis.  Such is not shown in this case.

A chronic back disability is first shown many years after service and following a work-related back injury.  The record reflects that the Veteran sustained significant injury to his back more than 8 years after service discharge while working for Amtrak railroad in September 2006.  During his initial treatment in September 2006, the Veteran reported that he slipped and fell from a standing position and landed on 2 metal rods.  In June 2007, he reported that, when he slipped and fell, an 85 pound plate landed on top of him.  During his treatment for back problems after this work accident, the Veteran denied any prior back injury or chronic problems.  His private physician (Dr. J.J.) in June 2007 attributed the Veteran's low back disorder to his railroad accident in September 2006.  This evidence is highly probative and weighs against the Veteran's assertion that he had a chronic back disorder in service and that his current back disability stems from the in-service injuries rather than his work-related accident.

The Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to link his currently shown degenerative disc disease of the lumbar spine to service, including any injuries or findings, as this is not susceptible to lay observation, unlike a broken leg.  
The Veteran lacks the requisite medical expertise to provide a medical opinion on the etiology of any current disorder of the back.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion, as is the case here.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Because of the relative complexity of the particular question involved here and the inability to rendered an nexus opinion based on personal observation, the Board finds that a non-expert medical opinion has no probative value in this matter.

The Veteran testified that he believes his in-service duties involving rigorous manual labor while attending to jet engines caused his current low back disability.  However, the record shows no abnormal back pathology on service separation examination in March 1998 and no documented complaints prior to his work-related back injury in September 2006.  Notably, his workers compensation medical records show that his railroad job required considerable physical exertion.  The Veteran reported to a private examiner in June 2007 that he lifted 20 to 100 pounds on a repetitive basis, climbed under trains, used heavy wrenches and tools weighing up to 60 pounds, walked on gravel, and opened/closed heavy doors.  Performing these physical acts is incongruous with the Veteran's assertion that he had a chronic low back disability in service due to his military duties or injuries.  Notably, the Veteran could not perform these functions only after his work-related injury to the back.  Other than the Veteran's uncorroborated assertions in this regard, competent evidence linking the Veteran's current low back disability to service, to include his rigorous physical duties and/or his back injuries has not been presented.  By contrast, the January 2012 VA DBQ reflects that the Veteran's degenerative disc disease was mainly caused by the effects of aging of the spine and intervertebral discs and was less likely than not caused by any in-service injury.  Therefore, the Veteran's unsupported assertions in this regard have little probative value.

The Board assigns greater probative value to the Veteran's service separation examination dated in March 1998, which shows normal clinical evaluation of the spine, coupled with the many years intervening service and the first documented findings for abnormal low back pathology.  The Board also assigns greater probative value to the Veteran's private physician's opinion linking his low back disorder to the railroad accident in September 2006 as this was prepared by a medical professional after obtaining a medical history from the Veteran and examination of the Veteran.  The Board further assigns more probative value to the negative VA medical opinion dated in January 2012 as this too was prepared by a medical professional after review of the VA claims file, obtaining a complete medical history from the Veteran, and conducting an examination.  There is no favorable medical opinion in this matter to weigh against the negative medical opinions.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.

Right Shoulder Disability

While STRs reflect that the Veteran was assessed with strain of the right pectoralis in May 1994, clinical evaluation was normal on examination in August 1994 only a short time later and the Veteran denied a history of shoulder problems.  Similarly, while the Veteran was assessed with overuse syndrome following complaints of right shoulder pain in October 1995, there are no follow-up complaints or findings.  Moreover, report of separation examination dated in March 1998 reflects s normal clinical evaluation of the upper extremities and the Veteran denied shoulder pain and bursitis at this time.

The medical record shows no right shoulder complaints for many years after service discharge until the Veteran's work-related accident in September 2006, including when he was seen for left shoulder problems in 2002.  The Board finds that, while the Veteran injured his right shoulder and received treatment for right shoulder symptoms in service, the conditions diagnosed as strain and overuse syndrome in service appear to have been acute and transitory in nature, and responded to treatment.  The record suggests isolated findings and diagnoses, rather than manifestation of chronic disease.

The Veteran is competent to report his injuries, symptoms, and treatment.  Layno, supra.  However, to the extent that he reports continuity of right shoulder symptoms dating from service, the Board finds that he is not credible in view of the normal clinical evaluation at service separation examination dated in March 1998 along with his denial of shoulder problems at that time, coupled with the many years intervening service and the first documented abnormal shoulder pathology.  Notably, right shoulder stain (rotator cuff impingement syndrome) was found on examination in September 2006 only after the Veteran's railroad accident and right shoulder injury.  A December 2006 MRI showed a partial tear of the rotator cuff and the Veteran had surgery on the right shoulder in January 2007.  It defies belief that the Veteran had chronic right shoulder problems since service and prior to this work accident in 2006 given his description of the physically demanding work provided to the workers compensation doctors.  Therefore, the Veteran's report of continuity of symptoms has diminished probative value.

Additionally, the Board finds that the Veteran is not competent to medically link his right shoulder disability to service, including any injuries or findings, as this is not susceptible to lay observation and the Veteran lacks the requisite medical expertise.  See Jandreau, supra.  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that, in this case, the Veteran's in-service shoulder problems were acute and transitory.  A chronic right shoulder disorder is first shown many years after service rather than immediately or soon after an in-service injury or service.  As such, the Veteran is not able to render a nexus opinion based on personal observation and, thus, a non-expert medical opinion has no probative value in this matter.

The Veteran testified that he also believes his in-service duties involving rigorous manual labor while attending to jet engines caused his right shoulder disability.  However, this is pure speculation.  As indicated above, the Veteran is not competent to provide a nexus opinion in this regard.  However, the Board further observes that the Veteran denied any prior shoulder injury during VA treatment in February 2006 and during private treatment in 2007.  

The Board notes that the Veteran has not presented any favorable medical opinion relating his current shoulder disability to service.  While VA requested a medical opinion in this regard, the examiner essentially explained, in view of the fact pattern presented, he could not provide an opinion without resort to speculation.  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence).  Therefore, the Board finds that the VA examination dated in April 2010 weighs neither for nor against the Veteran's claim.

Weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.



ORDER

The petition to reopen the claim for service connection for low back disability is granted.

Service connection for low back disability is denied.

Service connection for right shoulder disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


